Citation Nr: 1139523	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  06-21 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disorder to include the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1948 to November 1948.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was last before the Board in November 2009 when it was remanded for additional evidentiary development.  

The Board also notes that not all of the Veteran's service treatment records are on file, as they were apparently damaged in a fire.  In such situations, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski , 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the United States Court of Appeals for Veterans Claims (Court) declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  No probative value is placed on the Veteran's self-reported history due to inconsistencies and discrepancies in the evidence of record.  

2.  The Veteran's back disorder was first diagnosed decades after his separation from active duty, and no competent evidence is of record which relates the current disability to such service.


CONCLUSION OF LAW

Service connection is not warranted for a back disorder, to include the cervical spine.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Here, the Veteran was provided with a pre-adjudication notice by a letter dated in December 2002.  He was also sent additional notification by letters dated in July 2006 and March 2010.

Taken together, the aforementioned notification letters noted the issue currently on appeal, informed the Veteran of what was necessary to substantiate his claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case (which latter provision is no longer required).  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra. Moreover, the July 2006 letter contained the specific information regarding disability rating(s) and effective date(s) mandated by the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist has also been satisfied in this case.  All relevant medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Attempts were made to obtain the Veteran's record from the Social Security Administration but VA was informed that these records had been destroyed.  The Veteran was informed of the destruction of these records and that he should submit the evidence if he had it.  Nothing in the record indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  In fact, he indicated in a September 2006 statement that he had no further evidence in his possession, and that all of his medical records were at the VA (which have already been obtained).  He has had the opportunity to present evidence and argument in support of his claims, to include at the February 2007 hearing.  Although no examination was accorded to the Veteran, for the reasons stated below the Board concludes that no such development is warranted in this case.  Consequently, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.


Analysis

In July 2002, the Veteran submitted a claim of entitlement to service connection for a back injury.  He indicated that the disability began in September 1948 and that he had been treated by VA beginning in December 1976.  

The Veteran's representative asserted before the undersigned in February 2007 that the Veteran injured his back during basic training when he was thrown from a dump truck.  He never saw a doctor and never went on sick call but his back slowly got worse.  He finally went on sick call and saw several physicians.  They reportedly examined the Veteran and informed him there was nothing wrong with him.  They discharged him.  The Veteran testified that he hurt his cervical spine when he was thrown from the truck.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing an injury and having back pain during active duty and thereafter.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of the claimed spinal disorder for which he currently seeks service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

The Board notes there is competent medical evidence of record which documents the current existence of back problems.  The post-service clinical records dated many years after discharge document complaints of, diagnosis of and treatment for back problems.  

The Board finds the claim of entitlement to service connection for a back disorder to include a cervical spine disorder must be denied as the probative evidence of record does not support a finding that the Veteran injured his back during active duty and there is no competent evidence of record which links a currently existing back disorder to the Veteran's active duty service.  

The only service treatment records associated with the claims file are the reports of the entrance and exit examinations.  The remainder of the records, if they existed, were presumably destroyed in a fire at the National Personnel Records Center in 1972.  The report of the service separation examination is silent as to any problems with the Veteran's spine to include the cervical spine.  

The only evidence of record which indicates that the Veteran injured his back during active duty is the Veteran's own allegations and testimony as well as reports of medical history he has provided various health care professionals.  Significantly, the medical records either do not indicate the presence of a back injury during active duty or they document that the Veteran has been less than consistent in reporting that he injured his back while in the military.  

The Veteran's separation papers do not indicate that he was discharged for a disability.  It appears that the Veteran enlisted when he was 15 and was discharged due to being under age without any reference to problems with the spine.  

A VA clinical record dated in December 1976 reveals the Veteran reported his back pain began approximately nine or ten years prior with an insidious back pain which bothered him periodically.  A January 1977 VA clinical record includes the annotation that the Veteran had a long history of back ache with a neurological deficit for the last three months.  In July 1992, the Veteran reported neck pain, head pain and bilateral upper extremity numbness and tingling since 1983.  A May 1997 VA clinical record includes a past medical history of status post laminectomy three times in the lumbar area in the 1970's.  This was reportedly due to an injury.  The Veteran was a brick layer at the time.  He was status post laminectomy in the cervical area in 1983 and 1992.  A November 2000 VA clinical record includes the annotation that the Veteran had shoulder and neck pain after a fall through the roof several months prior.  It was reported that the Veteran had a cervical spine laminectomy many years prior.  None of the above referenced records indicates, in any way, that the Veteran injured his back during active duty.  

It was not until 2002 that there is any evidence in the claims file indicating that the Veteran injured his back as a result of his active duty service.  In March 2002, the Veteran informed a clinician that he volunteered for the military when he was only 15.  Approximately 9 months into service, he reported he injured his low back.  The physician he saw asked if he was under age and he admitted he was.  The physician did not document the back injury but instead had the Veteran discharged due to being under age.  Therefore, it was written, the Veteran was unable to document his in-service back injury.  In October 2004, the Veteran informed a clinician that he originally injured his back during active duty when he was thrown from a truck and landed on his back.  He reported he had had problems with his back since that time.  In February 2008, it was written that the Veteran had a 30 year history of chronic neck and back pain.  Another record dated the same month includes the annotation that the Veteran was injured while in the military and the pains continued.  

One clinical record dated in 2002 also contradicts the Veteran's allegation of having back problems as a result of active duty service.  A July 2002 VA clinical record reveals the Veteran sought treatment for pain in the lower back and neck.  The pain in the neck was worse than the low back.  The pain reportedly began in approximately 1992.  

In the current case, the evidence of record is devoid of any references by the Veteran to any problems with his back which he linked to active duty prior to 2002.  It was not until 2002, around the time that he submitted his application for compensation, that the Veteran began informing health care professionals that he injured his back during active duty.  Based on the inconsistencies in the Veteran's self-reported history with regard to when he injured his back, the Board finds reason to place no probative value on the Veteran's reports of an in-service injury.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  

The fact that the Veteran did not file the current claim for compensation for more than 50 years after his discharge weighs against finding that the Veteran injured his back during active duty and continues to have problems.  The Board notes there is medical evidence documenting that the Veteran was treated for back problems, beginning in 1976.  If, in fact, the Veteran did injure his back as alleged, it is not apparent to the Board why the Veteran would wait such a long period of time prior to submission of the claim.  

To the extent that the Veteran has alleged he experiences continuity of symptomatology from the time of discharge to the present, the Board finds this allegation is without probative value.  As set out above, the probative value of the Veteran's self-reported history has been negated by inconsistent and/or conflicting reports of medical history noted in the claims file.  Furthermore, some of the clinical records directly contradict this allegation, indicating that the Veteran's back pain began post-service.  No health care professional has noted the Veteran's reports of an in-service injury and has linked a current back disorder to active duty based on these allegations.  The fact that the Veteran was able to be employed post-service for a number of years as a brick layer weighs against a finding of continuity of symptomatology.  If, in fact, the Veteran had had back problems continuously following discharge it would be less likely that he would be able to obtain and pursue a physically demanding career in a field such as a brick layer.  

There is no competent evidence of record documenting the presence of arthritis in any part of the spine within one year of the Veteran's discharge.  There are no medical records associated with the claims file which are dated within a year of discharge.  The Veteran is not competent to provide an opinion as to whether he had arthritis of the spine at the time of discharge as this is a complex medical question.  Service connection is not warranted for spinal arthritis on a presumptive basis.  

The Board concludes that no development on this matter is warranted in this case.  In the absence of competent evidence of in-service incurrence or aggravation of the claimed disability, referral of this case for an opinion as to etiology would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical nexus opinion would not be supported by what actually occurred in service.  Simply put, there is no relevant complaint or clinical finding for a clinician to link the claimed disability(ies) to the Veteran's military service, especially in light of the fact that there was no competent medical evidence indicating a back disorder until decades after his separation from active service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is based on the veteran's recitation of medical history, and unsupported by clinical findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A medical opinion is inadequate when unsupported by clinical evidence).

In reaching this conclusion, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The only evidence which supports the Veteran's claim is his own allegations and testimony which, as set out above, have been found to have no probative value.  


ORDER

The claim is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


